                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     MICHAEL SEAN HUBKEY,                                Case No. 18-cv-02280-JCS
                                                         Plaintiff,
                                   7
                                                                                             ORDER TO FILE RESPONSE TO
                                                   v.                                        MOTION FOR EAJA ATTORNEYS’
                                   8
                                                                                             FEES
                                   9     COMMISSIONER OF SOCIAL
                                         SECURITY,                                           Re: Dkt. No. 29
                                  10                     Defendant.
                                  11

                                  12            After successfully obtaining remand for further administrative proceedings, Plaintiff
Northern District of California
 United States District Court




                                  13   Michael Sean Hubkey moved on December 11, 2019 for attorneys’ fees pursuant to the Equal

                                  14   Access to Justice Act. See dkt. 29. Although Hubkey’s attorney states in a declaration (Barasch

                                  15   Decl. (dkt. 29-7) ¶ 6) and in a “Certificate of Meet and Confer” (dkt. 29-8) that the parties agreed

                                  16   to settle the motion for a sum of $5,500, the request is not presented as a stipulation and does not

                                  17   include a signature from counsel for Defendant the Commissioner of Social Security (the

                                  18   “Commissioner”). Nor has the Commissioner filed any response to the motion.

                                  19            This Court’s local rules require either an opposition brief to or a statement of non-

                                  20   opposition to be filed within fourteen days of the filing of a motion. See Civ. L.R. 7-3(a), (b).

                                  21   That deadline has passed, and no response has been filed. The Commissioner is ORDERED to

                                  22   file a response to Hubkey’s motion no later than February 18, 2020. If the Commissioner opposes

                                  23   the motion and disputes Hubkey’s representation that the parties reached a settlement, the

                                  24   Commissioner must show good cause for his failure to meet the initial deadline for an opposition

                                  25   brief.

                                  26            IT IS SO ORDERED.

                                  27   Dated: February 11, 2020                          ______________________________________
                                                                                         JOSEPH C. SPERO
                                  28                                                     Chief Magistrate Judge
